DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art reference Lum et al (US 20050221894 A1) discloses a method (figs. 1-2), comprising: facilitating communication between one or more controller devices (each controller 106 can be coupled to the host gaming system via a wire or wireless interface; the controller 106 is connected to the host gaming system via a cable 108; paragraph 0016-0017) operated by one or more users (the game controller operates in a first USB mode with one set of operating parameters when attached to a first host gaming system, and in a second USB mode with another set of operating parameters when attached to a second host gaming system; paragraph 0006, 0021-0022).
Ackley (US Patent 8012768 B2) discloses a data processing apparatus running an application program (the software application transmits the data input by the user to the device, either directly, or through at least one central server; col. 1, lines 47-61). Furthermore, the server 120 comprises further software 130 configured to receive data from the mobile phone and to convert the data into the proper format such that it is recognized by a multimedia device (col. 3, lines 50-67).
Regarding claims 1 and 14, the prior art and Fruhauf et al (US 7685328 B2) and Brigs et al (US Patent 7749089 B1) and Weston et al (US Patent 7614958 B2) either alone or in combination fail to disclose the features of a controller device that includes a plurality of actuation elements that are operable to be manipulated by a respective one of the one or more users to input desired operations to the data processing apparatus for use by the application program; a control section  of the communication apparatus, operating to obtain a respective controller identifier from each of the controller devices; and storing in a memory the controller identifiers in response to the control section in a sequential table, such that each entry in the sequential table includes at least a sequential table entry number and a respective one of the controller identifiers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641